DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-30 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US 5,598,848) in view of Jenkins (US PGPub 2015/0182726).
Regarding claim 1, Swanson teaches a system (see Fig. 9) comprising:
an input-output device system (see catheter 20 and output display 52; col. 6 lines 5-7, Fig. 9) including a catheter device system (see catheter 20; Fig. 9, see also details in Figs. 13 and 14), the catheter device system including a plurality of transducers (see array of electrodes 98, Figs. 13-14), a distribution of the plurality of transducers positionable in a bodily cavity defined by at least a tissue wall (see distribution of electrodes 98 positionable against the tissue wall in a heart cavity, Figs. 13-14), and each transducer of the plurality of transducers configured at least to sense a degree of contact between the transducer and the tissue wall (see col. 10, line 64-col. 11, line 8);
a data processing device system (see processor 42, Fig. 9) communicatively connected to the input-output device system and the plurality of transducers of the catheter device system of the input-output device system (as shown in Fig. 9); and
a memory device system communicatively connected to the data processing device system (see storage 44 and RAM 46 communicatively connected to processor 42, Fig. 4) and a first contact-improvement procedure in association with a first transducer set of the plurality of transducers (see procedure of deciding to output a contact-confirm or contact contrary signal for each electrode to the physician for correction/validation of positioning for the electrodes to obtain the best electrical contact in the algorithms shown in Figs. 12 and 15-17, see col. 14, lines 29-33; each of the electrode and indifferent electrodes used during sensing can be considered a set of transducers; see col. 14, lines 8-12), the memory device system further storing a program executable by the data processing device system (see algorithms shown in Figs. 12 and 15-17, which must be stored on the memory device as cited for the processor to function as disclosed),
wherein the data processing device system is configured by the program at least to:
receive, via the input-output device system, a plurality of degree-of-contact signals respectively from the plurality of transducers, the plurality of degree-of-contact signals respectively indicating a degree of contact between the respective transducer of the plurality of transducers and the tissue wall (see the receiving of tissue path impedance data for each electrode; col. 13, line 61-col. 14, line 12);
identify a particular transducer of the plurality of transducers as belonging to the first transducer set (contact-confirm and contact contrary signals are specific to each electrode, which requires identifying each electrode to assign such values; see col. 14, lines 28-33) and as exhibiting an improper contact arrangement with the tissue wall as compared to a predetermined tissue-contact state (see contact contrary signals based on predetermined non-contacting state of electrodes in a blood pool; col. 14, lines 12-38), based at least on an interaction with data associated with at least one of the received degree-of-contact signals (see processor’s interaction with data through the comparison of data; col. 14, lines 12-38); and
cause the input-output device system, in response to the identifying of the particular transducer as belonging to the first transducer set and as exhibiting the improper contact arrangement with the tissue wall as compared to the predetermined tissue-contact state, to provide an indication (see output of a contact contrary signal for each electrode to the physician via the output display 52 for correction/validation of positioning for the electrodes to obtain the best electrical contact in the algorithms, see col. 14, lines 29-33; see also displaying of data in col. 9, lines 21-36). However, Swanson fails to teach the memory device as storing the first contact-improvement procedure in association with a first transducer set of the plurality of transducers and providing an indication of the first contact-improvement procedure to facilitate an improved contact arrangement between one or more transducers in the first transducer set and the tissue wall.
Jenkins teaches a system for guiding a catheter into proper positioning and orientation (see [0059]-[0064], Figs. 1A and 3) including a computer implemented algorithm stored on a memory device (see Fig. 3, employed as programming stored on a memory, [0059]-[0064] and [0105]) that comprises displaying prompts for user confirmation that indicate different procedures for repositioning the catheter including translation, rotation, bending, etc. (see [0062]-[0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithm on the memory device as taught by Swanson to have included the first contact-improvement procedure in association with the first transducer set of the plurality of transducers and wherein the program further includes providing an indication of the first contact-improvement procedure to facilitate an improved contact arrangement between one or more transducers in the first transducer set and the tissue wall in light of Jenkins, the motivation being to properly correct positioning and orient the transducers as needed (see Jenkins [0063]).
Regarding claim 2, Swanson further teaches wherein the interaction with the data associated with at least one of the received degree-of-contact signals includes an analysis of the data performed by the data processing device system (see data calculations and analysis in col. 14, lines 12-38).
Regarding claim 3, Swanson further teaches wherein the data processing device system is configured by the program at least to execute the identification of the particular transducer as exhibiting the improper contact arrangement with the tissue wall as compared to the predetermined tissue-contact state at least by determining, based at least on the analysis of the data, that particular ones of the transducers of the plurality of transducers other than the particular transducer exhibit sufficient contact with the tissue wall while the particular transducer exhibits insufficient contact with the tissue wall (see overall assessment using a sum of position score values for each of the electrodes; col. 34-53, Fig. 12).
Regarding claim 6, Swanson in view of Jenkins further teaches wherein the memory device system further stores a second contact-improvement procedure in association with a second transducer set of the plurality of transducers, the first transducer set mutually exclusive with the second transducer set, the second contact-improvement procedure different than the first contact-improvement procedure (see Swanson in light of the modification above for claim 1: the procedure of deciding to output a different indication of translation, rotation, bending, etc. based on a contact-confirm or contact contrary signal for the subsequent electrodes to the physician for correction/validation of positioning for the electrodes to obtain the best electrical contact in the algorithms shown in Figs. 12 and 15-17, see col. 14, lines 29-33 of Swanson; each of the subsequent electrodes and indifferent electrodes used during sensing, respectively, can be considered as a second set of transducers, the second set of electrodes being mutually exclusive from the first set and the procedure of deciding to output a contact-confirm or contact contrary signal for the subsequent electrodes being different than the first because it is for different electrodes; see col. 14, lines 8-12 of Swanson).
Regarding claim 7, Swanson in view of Jenkins further teaches wherein the first contact-improvement procedure indicates a procedure to move the plurality of transducers to improve contact between one or more transducers in the first transducer set and the tissue wall (see Jenkins: translation, rotation, bending, etc.; [0062]-[0064]).
Regarding claim 8, Swanson in view of Jenkins teaches the limitations of claim 7 and Swanson further teaches wherein the second contact-improvement procedure indicates a procedure to move the plurality of transducers to improve contact between one or more transducers in the second transducer set and the tissue wall (see Swanson in light of the modification above for claim 1: the procedure of deciding to output a different indication of translation, rotation, bending, etc. based on a contact-confirm or contact contrary signal for the subsequent electrodes to the physician for correction/validation of positioning for the electrodes to obtain the best electrical contact in the algorithms shown in Figs. 12 and 15-17, see col. 14, lines 29-33 of Swanson), however Swanson fails to teach the moving of the plurality of transducers in accordance with the procedure of the second contact-improvement procedure being different than the moving of the plurality of transducers in accordance with the procedure of the first contact-improvement procedure.
Jenkins teaches a system for guiding a catheter into proper positioning and orientation (see [0059]-[0064], Figs. 1A and 3) including a computer implemented algorithm stored on a memory device (see Fig. 3, employed as programming stored on a memory, [0059]-[0064] and [0105]) that comprises displaying prompts for user confirmation that indicate different procedures for repositioning the catheter including translation, rotation, bending, etc. (see [0062]-[0064]). Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the respective movements of the first and second contact-improvement procedures as taught by Swanson to have been different in light of Jenkins, the motivation being to properly correct positioning and orient the transducers as needed (see Jenkins [0063]).
Regarding claim 9, Swanson in view of Jenkins teaches the limitations of claim 6 and Swanson further teaches wherein the catheter device system includes an elongate shaft member (see catheter tube 12, Figs. 13-14) comprising a proximal end portion and a distal end portion (see proximal and distal portions of catheter tube 12, Figs. 13-14), the catheter device system including a structure physically coupled to the distal end portion of the elongate shaft member (see multiple electrode assembly 94 physically coupled to the distal portion of catheter tube 12, Figs. 13-14), the plurality of transducers arranged on the structure (see the plurality of transducers arrange on flexible spline elements 96 in Figs. 13-14), the structure configurable in a deployed configuration configured to arrange the plurality of transducers in the distribution (see deployed configuration in Fig. 14), the structure including a first portion and a second portion (see proximal and distal portions or right and left sides of multiple electrode assembly 94, Figs. 13-14), wherein the first transducer set is located on the first portion of the structure and the second transducer set is located on the second portion of the structure in a state in which the structure is in the deployed configuration (see transducers 98 arranged on proximal and distal portions or right and left sides of multiple electrode assembly 94, Figs. 13-14). However, Swanson fails to teach wherein the first contact-improvement procedure includes a first movement of a first movement type that is in a different direction than a second movement of the first movement type included in the second contact-improvement procedure, the first movement being a movement of at least part of the catheter device system, and the second movement being a movement of the at least part of the catheter device system.
Jenkins teaches a system for guiding a catheter into proper positioning and orientation (see [0059]-[0064], Figs. 1A and 3) including different procedures for repositioning the catheter including translation, rotation, bending, etc. (see [0062]-[0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the respective movements of the first and second contact-improvement procedures as taught by Swanson to have been different in the claimed manner in light of Jenkins, the motivation being to properly position and orient the transducers as needed (see Jenkins [0063]).
Regarding claim 10, Swanson in view of Jenkins further teaches wherein the part of the catheter device system is the structure, and wherein the first movement type is a rotational movement (see Jenkins: “rotate” in [0064]).
Regarding claim 11, Swanson in view of Jenkins further teaches wherein the part of the catheter device system is the structure, and wherein the first movement type is a translational movement (see Jenkins: “translate” in [0064]).
Regarding claim 12, Swanson in view of Jenkins further teaches wherein the part of the catheter device system is the distal end portion of the elongate shaft member of the catheter device system, and wherein the first movement type is a bending movement (see Jenkins: “bend” in [0064]).
Regarding claim 13, Swanson further teaches wherein the structure is selectively moveable between a delivery configuration (see collapsed configuration in Fig. 13) and the deployed configuration (see fully deployed configuration in Fig. 14), the structure configured to be deliverable first portion ahead of the second portion to the bodily cavity in a state in which the structure is in the delivery configuration (the multiple electrode assembly 94 is capable of being delivered into a bodily cavity in the claimed manner since the deployed structure is translatable).
Regarding claim 14, Swanson further teaches wherein the second portion of the structure opposes the first portion of the structure in the state in which the structure is in the deployed configuration (see proximal and distal portions or right and left sides of multiple electrode assembly 94 opposing each other, Fig. 14).
Regarding claim 15, Swanson further teaches wherein the transducers of the plurality of transducers are circumferentially arranged about an axis of the structure in the state in which the structure is in the deployed configuration (see electrodes 98 circumferentially arranged on the proximal and distal halves of the assembly 94 about the longitudinal axis, Fig. 14), the axis intersecting both the first portion of the structure and the second portion of the structure in the state in which the structure is in the deployed configuration (the longitudinal axis extending through the assembly 94 intersects both proximal and distal halves of the assembly 94, see Fig. 14).
Regarding claim 16, Swanson further teaches wherein the transducers of the plurality of transducers are circumferentially arranged about an axis of the structure in the state in which the structure is in the deployed configuration (see electrodes 98 circumferentially arranged on the proximal and distal halves of the assembly 94 about the longitudinal axis, Fig. 14), the first portion of the structure and the second portion of the structure located on opposite sides of a plane in the state in which the structure is in the deployed configuration (see proximal and distal halves located on opposite sides of a transverse plane extending through the middle of assembly 94, Fig. 14), the axis residing in the plane (the longitudinal axis extends through the transverse plane splitting the assembly 94 in half).
Regarding claim 17, Swanson further teaches wherein the first portion of the structure includes a first domed shape in the state in which the structure is in the deployed configuration (see domed shape of proximal half of assembly 94, Fig. 14) and the second portion of the structure includes a second domed shape in the state in which the structure is in the deployed configuration (see domed shape of distal half of assembly 94, Fig. 14), the second domed shape opposing the first domed shape in the state in which the structure is in the deployed configuration (see proximal and distal halves of assembly 94 opposing each other in Fig. 14).
Regarding claim 18, Swanson in view of Jenkins teaches the limitations of claim 6, and Swanson further teaches wherein the catheter device system includes an elongate shaft member (see catheter tube 12, Figs. 13-14) comprising a proximal end portion and a distal end portion (see proximal and distal portions of catheter tube 12, Figs. 13-14), the catheter device system including a structure physically coupled to the distal end portion of the elongate shaft member (see multiple electrode assembly 94 physically coupled to the distal portion of catheter tube 12, Figs. 13-14), the plurality of transducers arranged on the structure (see the plurality of transducers arrange on flexible spline elements 96 in Figs. 13-14), the structure configurable in a deployed configuration configured to arrange the plurality of transducers in the distribution (see deployed configuration in Fig. 14), the structure including a first portion and a second portion (see proximal and distal portions or right and left sides of multiple electrode assembly 94, Figs. 13-14), wherein the first transducer set is located on the first portion of the structure (see set of transducers on the proximal portion or right side of the assembly 94, Figs. 13-14), and the second transducer set is located on the second portion of the structure (see set of transducers on the distal portion or left side of assembly 94, Figs. 13-14) in a state in which the structure is in the deployed configuration (see deployed configuration in Fig. 14). However, Swanson fails to teach wherein the first contact-improvement procedure includes a first set of one or more movement types of a plurality of movement types, and the second contact-improvement procedure includes a second set of one or more movement types of the plurality of movement types, the second contact-improvement procedure not including at least one movement type included in the first contact-improvement procedure.
Jenkins teaches a system for guiding a catheter into proper positioning and orientation (see [0059]-[0064], Figs. 1A and 3) including different procedures for repositioning the catheter including translation, rotation, bending, etc. (see [0062]-[0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the respective movements of the first and second contact-improvement procedures as taught by Swanson to have been different in the claimed manner in light of Jenkins, the motivation being to properly position and orient the transducers as needed (see Jenkins [0063]).
Regarding claims 19-26, Swanson in view of Jenkins teaches the limitations of the claims 19-26 under substantially similar rationale as that applied above in the rejections of claims 9-12, 14-16 and 18.
Regarding claim 27, Swanson further teaches wherein at least some of the plurality of degree-of-contact signals indicate that the particular transducer exhibits insufficient contact with the tissue wall concurrently with at least a second transducer of the plurality of transducers exhibiting sufficient contact with the tissue wall (see when the overall position score is between 0 and 100, which indicates some, but not all electrodes are in contact with the tissue wall; col. col. 14, lines 34-53).
Regarding claim 28, Swanson in view of Jenkins teaches the limitations of claim 1, however Swanson fails to teach wherein the input-output device system includes an audio-producing device system communicatively connected to the data processing device system, and wherein the provided indication of the first contact-improvement procedure includes audible instructions indicating at least part of the first contact-improvement procedure.
Jenkins teaches a system for guiding a catheter into proper positioning and orientation (see [0059]-[0064], Figs. 1A and 3) including different procedures for repositioning the catheter including translation, rotation, bending, etc. (see [0062]-[0064]), including issuing a prompt that includes a predefined sound or an audible cue broadcast via a speaker connected to the computing device (see [0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the input-output device as taught by Swanson to include an audio-producing device system communicatively connected to the data processing device system, and wherein the provided indication of the first contact-improvement procedure includes audible instructions indicating at least part of the first contact-improvement procedure in light of Jenkins, the motivation being to ensure complete control and awareness of the clinician to properly position and orient the transducers as needed (see Jenkins [0058] and [0063]).
Regarding claim 29, Swanson further teaches wherein the improper contact arrangement between the particular transducer and the tissue wall is an insufficient contact between the particular transducer and the tissue wall for at least the particular transducer to perform tissue ablation on the tissue wall (see ablation of myocardial tissue; col. 5, lines 16-20, the improper contact as cited for claim 1 above is considered as insufficient for ablation since electrical contact is being sensed and electrical ablation cannot occur without electrical contact).
Regarding claim 30, Swanson further teaches wherein the one or more transducers in the first transducer set include(s) the particular transducer (the particular transducer as cited above for claim 1 is included as one of the first transducer set, see col. 14, lines 28-33).
Regarding claim 38, Swanson discloses the limitations of the claim under substantially similar rationale as that applied to claim 1 above.
Regarding claim 39, Swanson discloses the limitations of the claim under substantially similar rationale as that applied to claim 1 above. Additionally, the signal reception, identification, and contact-improvement modules would be inherently required as sections of code in the program for the processor to perform the actions as cited in Swanson above.

Claims 4-5 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Jenkins and in further view of Reinders et al. (US PGPub 2015/0065899).
Regarding claim 4, Swanson in view of Jenkins teaches the limitations of claim 2, however fails to teach wherein the data processing device system is configured by the program at least to execute the identification of the particular transducer as exhibiting the improper contact arrangement with the tissue wall as compared to the predetermined tissue-contact state at least by determining, based at least on the analysis of the data, that particular ones of the transducers of the plurality of transducers other than the particular transducer exhibit sufficient contact with the tissue wall with respect to a particular anatomical feature of the bodily cavity, but that the particular transducer of the plurality of transducers exhibits insufficient contact with the tissue wall with respect to the particular anatomical feature of the bodily cavity.
Reinders teaches a catheter system (see Fig. 3B) including programming to determine when transducers are associated with an anatomical feature of a bodily cavity that is either acceptable for ablation or unacceptable for ablation (see [0190]-[0191]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the execution of the identification of the particular transducer as exhibiting the improper contact arrangement with the tissue wall as compared to the predetermined tissue-contact state as taught by Swanson in view of Jenkins to be based at least on the analysis of the data, that particular ones of the transducers of the plurality of transducers other than the particular transducer exhibit sufficient contact with the tissue wall with respect to a particular anatomical feature of the bodily cavity, but that the particular transducer of the plurality of transducers exhibits insufficient contact with the tissue wall with respect to the particular anatomical feature of the bodily cavity in light of Reinders, the motivation being to determine whether the transducers are not in sufficient contact with a particular area of tissue that is acceptable for ablation (see Reinders [0190]-[0191]).
Regarding claim 5, Swanson in view of Jenkins teaches the limitations of claim 1, however fails to teach wherein the interaction with the data associated with at least one of the received degree-of-contact signals includes: (a) the data processing device system causing the input-output device system to output a representation of the data in association with an identifier of the particular transducer, and (b) the data processing device system receiving user input via the input-output device system, after outputting the data in association with the identifier of the particular transducer, the user input identifying the particular transducer as exhibiting the improper contact arrangement with the tissue wall.
Reinders teaches a catheter system (see Fig. 3B) including a display (see Figs. 5A-5I) for outputting a representation of data in association with an identifier of a particular transducer (see graphical representation of data for the transducers in Figs. 5A-5I) and the catheter system configured to receive a user input (see user-based selection of a set of transducers, [0148]-[0149]), the user input identifying the particular transducer as exhibiting an improper condition for ablation (see user-based selection leading to visual distinction between acceptable or not-acceptable graphical elements associated with the transducers, [0155]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction of data as taught by Swanson in view of Jenkins to have included (a) the data processing device system causing the input-output device system to output a representation of the data in association with an identifier of the particular transducer, and (b) the data processing device system receiving user input via the input-output device system, after outputting the data in association with the identifier of the particular transducer, the user input identifying the particular transducer as exhibiting the improper contact arrangement with the tissue wall in light of Reinders, the motivation being to provide the user with the ability to customize which transducers are selected for evaluation with a graphical representation of the results of the selections (see Reinders [0148]-[0149], [0155], and Figs. 5A-5I).
Regarding claim 31, Swanson in view of Jenkins teaches the limitations of claim 1 and further teaches wherein the input-output device system includes a display device system (see output display 52, Fig. 4) and the data processing device system is communicatively connected to the display device system (see output display 52 communicatively connected to host CPU 42 in Fig. 4). However, Swanson in view of Jenkins fails to teach wherein the data processing device system is configured by the program at least to cause the display device system to display a graphical representation including a visual presentation of contact information representative of at least some of the plurality of degree-of-contact signals.
Reinders teaches a catheter system (see Fig. 3B) including a display (see Figs. 5A-5I) for outputting a representation of data in association with the spatial distribution of the transducers with a graphical identifier for each transducer (see graphical representation of data for the transducers in Figs. 5A-5I) and the catheter system configured to receive a user input (see user-based selection of a set of transducers, [0148]-[0149]), the user input identifying the particular transducer as exhibiting an improper condition for ablation (see user-based selection leading to visual distinction between acceptable or not-acceptable graphical elements associated with the transducers, [0155]) based on received degree of contact signals from various ones of the transducers (see contact mapping in [0136] and contact measurement in [0183]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the program for the data processing system as taught by Swanson in view of Jenkins to be configured to at least to cause the display device system to display a graphical representation including a visual presentation of contact information representative of at least some of the plurality of degree-of-contact signals in light of Reinders, the motivation being to provide the user with a visual representation of the status of each transducer with the ability to customize which transducers are selected for evaluation with a graphical representation of the results of the selections (see Reinders [0148]-[0149], [0155], and Figs. 5A-5I).
Regarding claim 32, Swanson in view of Jenkins and Reinders teaches the limitations of claim 31, however Swanson in view of Jenkins and Reinders fails to specifically teach wherein the data processing device system is configured by the program at least to: receive a second plurality of degree-of-contact signals respectively from the plurality of transducers, the second plurality of degree-of-contact signals respectively indicating a degree of contact between the respective transducer of the plurality of transducers and the tissue wall in a state after execution of the first contact-improvement procedure; and cause the display device system to update the graphical representation to include a visual presentation of updated contact information representative of at least some of the second plurality of degree-of-contact signals, the visual presentation of the updated contact information indicating improved contact between the particular transducer and the tissue wall as compared to the visual presentation of the contact information.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the program as taught by Swanson in view of Jenkins and Reinders to receive a second plurality of degree-of-contact signals respectively from the plurality of transducers, the second plurality of degree-of-contact signals respectively indicating a degree of contact between the respective transducer of the plurality of transducers and the tissue wall in a state after execution of the first contact-improvement procedure; and cause the display device system to update the graphical representation to include a visual presentation of updated contact information representative of at least some of the second plurality of degree-of-contact signals, the visual presentation of the updated contact information indicating improved contact between the particular transducer and the tissue wall as compared to the visual presentation of the contact information after the physician repositions the device to obtain the best site specific contact as taught by Swanson (see Swanson: col. 14, lines 29-33), the motivation being to provide the physician with information to confirm or deny that the repositioning of the device resulted in the best site specific contact for the selected transducers (see Swanson: col. 14, lines 29-33).
Regarding claim 33, Swanson in view of Jenkins and Reinders further teaches wherein the provided indication of the first contact-improvement procedure includes a visual presentation, provided by the display device system, of the indication of the first contact-improvement procedure (although not specifically disclosed, the only way that Swanson discloses for outputting data is output display 52, which is a graphics display monitor or CRT in Fig. 4 of Swanson, therefore, the indication of the first contact-improvement procedure as suggested by the modification of claim 1 above must be a visual presentation).
Regarding claim 34, Swanson in view of Jenkins and Reinders teaches the limitations of claim 33, however Swanson in view of Reinders fails to teach wherein the visual presentation of the first contact-improvement procedure includes visually presenting, via the display device system, one or more text-based instructions indicating at least part of the first contact-improvement procedure.
Jenkins teaches a system for guiding a catheter into proper positioning and orientation (see [0059]-[0064], Figs. 1A and 3) including different procedures for repositioning the catheter including translation, rotation, bending, etc. (see [0062]-[0064]), including issuing a prompt such as a dialog box on a display connected to the computing device (see [0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the visual presentation as taught by Swanson to include one or more text-based instructions indicating at least part of the first contact-improvement procedure in light of Jenkins, the motivation being to ensure complete control and awareness of the clinician to properly position and orient the transducers as needed (see Jenkins [0058] and [0063]).
Regarding claim 35, Swanson in view of Jenkins and Reinders further teaches wherein the visual presentation of the indication of the first contact-improvement procedure is displayed at least proximate a graphical representation of the particular transducer of the plurality of transducers (in light of the modification made in the rejection of claim 31 above, the visual presentation of the indication of the first contact-improvement procedure and graphical representation of all transducers would all be on the same display, therefore they would also be proximate each other as claimed).
Regarding claim 36, Swanson in view of Jenkins and Reinders further teaches the limitations under substantially similar rationale as that applied in the rejection of claim 31 above.
Regarding claim 37, Swanson in view of Jenkins and Reinders further teaches wherein the visual presentation of contact information representative of at least some of the plurality of degree-of-contact signals includes a respective visual presentation of an element of the contact information corresponding to a respective signal of the at least some of the plurality of degree-of-contact signals (see Reinders: visual distinction between acceptable or not-acceptable graphical elements associated with the transducers, [0155]), each respective visual presentation of an element of the contact information displayed at least proximate a graphical representation of the respective transducer of the plurality of transducers that provided the respective signal of the at least some of the plurality of degree-of-contact signals (the visual distinctions are specific to each transducer, therefore they are positioned proximate to each transducer; see Reinders: “Differences in the displayed visual characteristics may include different colors, opacities, hues, intensities, shading, patterns, shapes or the addition or removal of any displayed information suitable for distinguishing a concurrently-selectable transducer set from a not-concurrently-selectable transducer set” in [0156] and Figs. 5C and 5D).
Response to Arguments
Applicant’s arguments, see Remarks pgs. 13-18, filed 17 August 2022, with respect to the previous rejection of claims 1-39 under 35 U.S.C. 112(b) and the previous rejection of claims 1-3, 6, 7, 27, 29, 30, 38 and 39 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swanson in view of Jenkins under 35 U.S.C. 103 as now set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794